SupREME Court
OF
NevaDA

(0) 19978 ERB

IN THE SUPREME COURT OF THE STATE OF NEVADA

LAS VEGAS METROPOLITAN POLICE |

DEPARTMENT,
Petitioner,
vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
ADRIANA ESCOBAR, DISTRICT
JUDGE,
Respondents,

and
DUE DILIGENCE GROUP, LLC,
Real Party in Interest.

ORDER DENYING PETITION

 

No. 85129

FILED

AUG 11 2022

ELIZABETH A. BROWN

CLERK OF SUPREME COURT
BY :
DEPUTY CLERK

FOR WRIT OF PROHIBITION OR MANDAMUS

This original petition for a writ of prohibition or mandamus

challenges a district judge’s voluntary recusal.

A writ of prohibition may issue to curb jurisdictional excesses,

while mandamus is available to control a manifest abuse of discretion. NRS
34.330; NRS 34.160; Agwara v. State Bar of Nev., 133 Nev. 783, 785, 406
P.3d 488, 491 (2017). Whether to issue such extraordinary relief is solely

within our discretion, however, id., and it is petitioner’s burden to

demonstrate that such relief is warranted under those standards. Pan v.
E:ghth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
Additionally, petitioners must show that emergency matters were filed at

the earliest possible time, NRAP 27(e)(1), and petitions for writ relief are

subject to the doctrine of laches. Bldg. & Constr. Trades Council of N. Nev.
v. State ex rel. Pub. Works Bd., 108 Nev. 605, 611, 836 P.2d 633, 637 (1992).

 

I

    

 

 

__ AA -ASI\NO

 

 
Supreme Court
OF
Nevapa

(O) DATA aS

Having considered the petition and supporting documents, we
conclude that petitioner has not demonstrated that the district judge, who
disclosed her reasons for recusal under NCJC Rule 2.11 on the record,
manifestly abused her discretion or exceeded her jurisdiction such that our
extraordinary intervention is warranted. See State v. Dist. Ct. (Armstrong),
127 Nev. 927, 932, 267 P.3d 777, 780 (2011) (describing a manifest abuse of
discretion as a clearly erroneous interpretation or application of the law,
rendered without due consideration). Further, despite the statutory
priority given the matter below under NRS 239.011(2) and a district court
order expediting the matter, petitioner waited over three weeks before filing
this petition and a motion to stay proceedings on an emergency basis,
without objecting to the recusal below. Given the above, we determine that

our intervention in the matter is not justified and

ORDER the petition DENIED.!

pAg. ect. Ji
Hardesty ‘

(bi.

Prebor ine od.

Cadish

Pickering

 

 

In light of this order, petitioner’s emergency motion for stay is denied
as moot.

 

et

    

 

 
ec: Hon. Adriana Escobar. District Judge
Marquis Aurbach Coffing
Wolf, Rifkin, Shapiro. Schulman & Rabkin, LLP/Las Vegas
Elias Law Group LLP/Wash DC
Eighth District Court Clerk

Supreme Court
OF
Nevapa

(0) 197A oR